Citation Nr: 1142670	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  Service in the Republic of Vietnam is indicated by the record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2003 rating decision of the Des Moines, Iowa, VA Regional Office (RO).

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed May 1997 decision, the Board denied the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

2.  Evidence submitted since the May 1997 Board decision is cumulative or redundant of the evidence of record at the time of the prior final denial of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1997 Board decision denying service connection for a skin disorder, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2011).

2.  Since the May 1997 Board decision, new and material evidence has not been received, and the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for a skin disorder, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).
Therefore, with respect to the claim to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, unless the claim is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in March 2004 and January 2010 addressing his claim to reopen.  The January 2010 letter also informed the Veteran of the evidence necessary to establish service connection on the merits and included notice of the method in which VA assigns effective dates and disability evaluations.  Although the March 2004 and January 2010 letters were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AOJ readjudicated the Veteran's claim in a January 2011 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Additionally, the January 2010 letter informed the Veteran as to the reason his skin disorder claim was previously denied:  "[y]our claims were previously denied because ... [t]he Board decided that your appeal had not met the initial burden of submitting evidence, sufficient to justify a belief by a fair and impartial individual, that your claim was well grounded.  Therefore, your appeal was denied, as your claims were not supported by cognizable evidence demonstrating that such claims are plausible or capable of substantiation ... Therefore, any evidence you submit regarding your current claim must be new and relate to these facts."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.




Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and his mother, the Veteran's service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in May 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his January 2007 substantive appeal [VA Form 9], he declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for a skin disorder

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011). 

In this case, the Board acknowledges that VA regulations do not provide for presumptive service connection for the Veteran's diagnosed skin disorder. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395-407 (June 12, 2007); Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332-247 (December 27, 2010); see also 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to reopen

In a November 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for chloracne, to include as due to herbicide exposure because "there is not a diagnosis of chloracne and there is no evidence in the [service treatment records] of any type of skin condition or any complaints of skin condition while on active duty."  The Veteran was informed of the November 1984 rating decision and of his appeal rights by a letter from the RO dated in November 1984.  The Veteran filed a timely appeal, and his claim was subsequently denied by the Board in a December 1985 decision because "[a] skin disorder, claimed as a result of exposure to Agent Orange, was not incurred or aggravated by wartime service." 

When the Veteran's claim was denied by the RO in November 1984 and subsequently denied by the Board in December 1985, the evidence included his service treatment records as well as postservice VA treatment records.

The Veteran's service treatment records documented treatment for infections of his right hand in October 1968.  His right hand was treated with ointment and bandages.  The remainder of his service treatment records, to include his November 1970 separation examination, is absent any complaints of or treatment for a skin disorder.  A postservice VA treatment record dated in May 1984 noted the Veteran's report of exposure to herbicides during military service as well as treatment for acne on the face, thorax, and arms.  At that time, he was diagnosed with recurring acne, rule out chloracne due to herbicide exposure.  A June 1984 VA treatment record documented treatment for acne and a rash on the Veteran's face and back.  An August 1984 treatment record indicated treatment and diagnosis of acne on the Veteran's neck, shoulder, and upper chest.  

In a March 1994 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a skin condition, to include as due to herbicide exposure because "there is no basis upon which to grant the claim based upon Dioxin exposure."  The Veteran was informed of the March 1994 rating decision and of his appeal rights by a letter from the RO dated in April 1994.  In a subsequent August 1994 rating decision, the RO continued its denial of the Veteran's claim because "[t]he disabilities claimed by the [V]eteran have not been determined to be diseases due to Agent Orange exposure.  Current medical do not show any basis for granting service connection for the claimed conditions as due to Agent Orange."  The Veteran was informed of the August 1994 rating decision and of his appeal rights by a letter from the RO dated in August 1994.  The Veteran filed a timely appeal, and his claim was subsequently denied by the Board in a May 1997 decision because "the record is devoid of competent medical evidence establishing current disability or nexus to service..."  The Veteran was informed of the May 1997 Board decision and of his appeal rights by a letter from the Board dated in May 1997.  He did not file a timely appeal as to the May 1997 Board decision.  

When the Veteran's claim was denied by the RO in March and August 1994 and subsequently denied by the Board in May 1997, the evidence included statements from the Veteran, to include testimony before a decision review officer (DRO) in August 1991 and February 1995, and from his mother as well as VA examination reports dated in February 1991, September 1992, and February 1995 as well as postservice VA and private treatment records.  Statements from the Veteran and his mother continued the Veteran's report of his exposure to herbicides during his military service.  The VA examination reports noted scattered lesions over his upper torso and upper arms and back as well as a flushing or redness on his face.  

In October 2002, the RO received the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  After the RO declined to reopen the Veteran's previously denied claim based upon his failure to submit new and material evidence in the May 2003 rating decision, this appeal followed.

The evidence which has been added to the record since the May 1997 Board decision will be discussed in the Board's analysis below.

In essence, the Board denied the Veteran's claim in May 1997 because the evidence failed to show that his skin disorder is related to his military service, to include as due to herbicide exposure.

The unappealed May 1997 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1105 (2011).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The Board notes that the RO declined to reopen the Veteran's claim in the May 2003 rating decision, and reopened and denied Veteran's claim in the December 2006 statement of the case (SOC).  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, has not been submitted.  In the present case, the unestablished fact is whether the Veteran's skin disorder is related to his military service.  

The newly added evidence, in pertinent part, consists of VA and private treatment records, a VA examination report dated in May 2010, and statements from the Veteran and his mother.  

The VA and private treatment records as well as the VA examination report document multiple diagnoses of a skin disorder.  See, e.g., a VA treatment record dated in December 2002.  While these medical records are undoubtedly new, as they were not of record at the time of the May 1997 Board decision, these records essentially replicate the medical evidence which was of record at the time of the May 1997 Board decision, namely that the Veteran has a current skin disorder.  Such evidence is not new and material, since the existence of the disability was known in May 1997.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  These records, as well as the remainder of competent and probative evidence added subsequent to the May 1997 Board denial, do not establish or suggest that the Veteran's skin disorder is related to his military service, to include herbicide exposure.  

In short, there is no competent evidence that the Veteran's current skin disorder is related to his military service, to include as due to herbicide exposure.  

While the Veteran and his mother have submitted additional lay statement indicating that the Veteran's current skin disorder is related to his military service, to include his in-service herbicide exposure, such evidence is cumulative and redundant of similar statements made prior to the May 1997 Board decision.  See, e.g., the February 1995 DRO hearing, pgs. 3-4.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran and his mother, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  Similarly, in Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically stating that his skin disorder is related to his military service, to include herbicide exposure.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the element which was missing at the time of the May 1997 denial of service connection for a skin disorder remains lacking.  In reaching this conclusion, the Board observes that the Veteran was afforded a VA examination for his skin disorder in May 2010.  After review of the Veteran's claims folder and medical history as well as examination of the Veteran, the VA examiner diagnosed the Veteran with mild acne vulgaris and dyshidrotic eczema of the hands, and concluded that both disorders were "unrelated to environmental exposure or other event during active military service."  The examiner's rationale was based on his finding that the Veteran's skin was indicated as normal at the time of separation from military service without mention of any rash or other abnormalities.  Additionally, he indicated that the Veteran's disabilities began many years after the Veteran left active service.  He further noted that the Veteran did not have chloracne.  As such, the opinion rendered by the May 2010 VA examiner raises no reasonable possibility of substantiating the claim and thus is not material within the meaning of 38 C.F.R. § 3.156(a).  In this regard, evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, may not be reopened.  The benefit sought on appeal remains denied.  

(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  The benefit sought on appeal remains denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


